Title: Board of Visitors, University of Virginia, 5 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [December 5, 1826]
                            
                        
                        At a meeting of the Visitors of the University of Virginia, held at the University on Tuesday, December 5th
                            1826, at which were present James Madison Rector, James Monroe, John H. Cocke, and Joseph C. Cabell.
                        The board being occupied in attending the first public examination at the University, which began on Monday
                            the 4th of Decr, had private meetings only occasionally during the intervals between the hours of examination, and for
                            conference merely. No other business was transacted until
                        
                            
                                
                            
                        
                    